Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 March 30, 2015

The Court of Appeals hereby passes the following order:

A15A1118. HILL v. AMERICA’S WHOLESALE LENDER et al.

      This Court docketed the present case on February 18, 2015. As a result,
Appellant Janet Hill was required to file an appellant’s brief and enumerations of
error in this Court not later than March 10, 2015. See OCGA § 5-6-40; Court of
Appeals Rules 22 (a), 23 (a). No such filings have been made as of the date of this
order, nor has any extension of time been requested or granted. Accordingly, it is
hereby ORDERED that this appeal is hereby DISMISSED. See Rules 13, 23 (a).

                                      Court of Appeals of the State of Georgia
                                                                           03/30/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.